—Order unanimously modified on the law and as modified affirmed and matter remitted to Supreme Court for further proceedings, in accordance with the following Memorandum, with costs to abide the event: Although we agree with Supreme Court’s finding that there is a substantial question whether the parties had a valid agreement to arbitrate, we conclude that the court failed to comply with the statutory directive requiring that such issue "be tried forthwith in said court” (CPLR 7503 [a]). Therefore, we modify and direct that the court forthwith hold a trial on the issue whether the parties had a valid agreement to arbitrate (see, Housekeeper v Lourie, 39 AD2d 280, 285, appeal dismissed 32 NY2d 832; see also, Oberlander v Fine Care, 108 AD2d 798; Matter of Barrett Intercommunication Prods. Corp. v Entron, Inc., 41 AD2d 567). (Appeal from Order of Supreme Court, Onondaga County, Murphy, J.—Arbitration.) Present—Dillon, P. J., Callahan, Boomer, Balio and Lowery, JJ.